DETAILED ACTION
This office action is in response to the application filed on August 9, 2021. Claims 1 – 33 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional applications 63/063,141 filed on August 7, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 11, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 2, Item 250
Fig. 6, Items 265-268
	
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an image processing system which is configured to generate disparity values in claims 1 and 10;
a convolutional neural network (CNN) module that is configured to both compute disparity between the two subaperture images and predict disparity of at least one of the two subaperture images in Claim 2; and 
a disparity-to-range module configured to generate an integrated range map from a high-resolution predicted disparity map in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure and corresponding software or algorithm to perform the function described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the image processing system is described in paragraph [0047], “an image processing system includes at least one processor and memory”, which provides the structure required to perform the function. The CNN module is described in paragraph [0060], “The statistical model may comprise a convolutional neural network, CNN, including a structured arrangement of processing nodes, each processing node having at least one parameter value. The convolutional neural network may be trained by back-propagating components of the cost function”, which provides the algorithm required to perform the function. The disparity-to-range module is described in paragraph [0083], “The disparity data generator module 5 computes depth and range information from the multi- aperture disparity map 25 that is output by the disparity computation and disparity prediction module 9 (e.g., disparity predictor) of the CNN module 11”, which provides the algorithm required to perform the function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US 2020/0090306 A1) referred to as CHO hereinafter, and in view of PETILLI (US 2019/0295264 A1) referred to as PETILLI hereinafter.
Regarding Claim 1, CHO teaches a device (Fig. 1, Par. [0054], The image restoration apparatus 100) comprising:
a multi-aperture optical component having optical elements (Par. [0054, a lens array 110) and configured to create a multi-aperture image set that includes a plurality of subaperture images (Fig. 4, Par. [0082], images (i.e. plurality of subaperture images) included in the CEV image 402 (i.e. multi-aperture image set) may respectively correspond to the plurality of lenses), wherein at least one point in the field of view is captured by at least two of the subaperture images (Par. [0080], The CEV image 402 (i.e. has 9 subaperture images) may refer to an image acquired by overlappingly capturing the scene 401); 
an array of sensing elements (Fig. 1, Par. [0049], a number of sensing elements included in a sensor 120), the array of sensing elements being optically coupled to the multi-aperture optical component (Par. [0056], the sensing element 121 may generate sensing information based on the ray 191 incident through the lens 111) and configured to generate signals that correspond to the at least two subaperture images (Par. [0080], the image restoration apparatus may acquire the CEV image 402 (i.e. has two subaperture images) based on intensities of rays received from the sensing elements 410 through the lenses arranged in an array); 
a circuit communicatively coupled to the array of sensing elements and configured to receive the signals, which correspond to the at least two subaperture images, from the array of sensing elements, to convert the signals to digital data, and to output the digital data (Par. [0166], The image restoration apparatus may be implemented as an application processor (AP), a field-programmable gate array (FPGA) or a chip (i.e. circuit), and may be used as an image signal processor of a camera); and 
an image processing system, responsive to the digital data that is output from the circuit (Par. [0059], The image restoration apparatus 100 may include a memory configured to store an image restoration model used to restore an image, and a processor (i.e. image processing system) configured to restore an image using the image restoration model), which is configured to generate disparity values that correspond to at least one point in common between the at least two subaperture images (Par. [0125], a maximum disparity (i.e. disparity values or error)) is calculated based on a minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens).
CHO does not specifically teach a main lens or a read-out integrated circuit. Therefore, CHO fails to explicitly teach a main lens configured to receive an image from the field of view of the main lens and a read-out integrated circuit (ROIC) communicatively coupled to the array of sensing elements.
However, PETILLI teaches a main lens (Fig. 2A, Par. [0027], the plenoptic camera 100 also includes an array 108 of microlenses 110 positioned between the main lens 102 (also main lens 304 of Fig. 7) and the detector array 104) configured to receive an image from the field of view of the main lens (Par. [0028] the main lens 102 maps light photons 112 emanating from a point 114 on an object plane 116 of an object of interest (not shown) onto the microlens array 108. The microlens array 108 then maps the light photons 112 onto the detector array 104, which is located on an image plane (also referred to herein as a focal plane)) and a read-out integrated circuit (ROIC) communicatively coupled to the array of sensing elements (Fig. 7, Par. [0048], the detector array 312 interfaces to the Read Out Integrated Circuit (ROIC) 316 via indium bumps 35).
References CHO and PETILLI are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the main lens and read out circuitry as suggested by PETILLI in the invention of CHO in order to receive an image from an object of interest in the field of view of the main lens (See PETILLI, Par. [0057]) and to accumulate and store the detector photocurrent (i.e., the photodetector output signals) from each photodetector and to transfer the resultant signal onto output ports for readout (See PETILLI, Par. [0048]).

Regarding Claim 2, CHO in view of PETILLI teaches Claim 1. CHO further teaches wherein the multi-aperture optical component includes a two-dimensional microlens array (Par. [0167], a lens array may be implemented as a micro lens array) configured to create at least two subaperture images in the multi-aperture image set that are formed by the two-dimensional microlens array (Fig. 4, Par. [0082], images included in the CEV image 402 (i.e. multi-aperture image set) may respectively correspond to the plurality of lenses), and wherein the image processing system includes a convolutional neural network (CNN) module (Par. [0100], the image restoration apparatus may restore the CEV image 702 to a high resolution image based on a convolutional neural network (CNN)) that is configured to both compute disparity between the two subaperture images (Par. [0125], a maximum disparity is calculated based on a minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens) and predict disparity of at least one of the two subaperture images (Fig. 12, Par [0147], the image restoration apparatus may determine (i.e. predict) rearrangement matrices for each disparity that may be shown in the image sensor, and may restore an image to a high resolution image based on the target images 1231, 1232 and 1233 corresponding to different depths generated based on the rearrangement matrices).

Method Claims 6 and 7 are drawn to the method of using the corresponding apparatus claimed in claims 1 and 2, respectively.  Therefore method claims 6 and 7 correspond to apparatus claims 1 and 2, respectively, and are rejected for the same reasons of obviousness as used above. Claim 6 further recites a model (See CHO, Par. [0059], The image restoration apparatus 100 may include a memory configured to store an image restoration model (i.e. model) used to restore an image, and a processor configured to restore an image using the image restoration model). 

Claims 3, 10, 11, 15 - 17, 20 - 22, 24 - 26 and 29 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2020/0090306 A1), in view of PETILLI (US 2019/0295264 A1), and in further view of ONO (US 2015/0156478 A1) referred to as ONO hereinafter.
Regarding Claim 3, CHO in view of PETILLI teaches Claim 1. CHO further teaches wherein the multi-aperture optical component includes optical elements of focal lengths (Fig. 1,  a lens array 110, Par. [0050], Because the sensor 120 needs to be located at the focal length f of the lens 111 to collect a light 190 refracted by the lens 111, the sensor 120 and the lens 111 included in the image restoration apparatus 100 may need to be spaced apart from each other by the focal length f of the lens 111) configured to create at least two subaperture images in the multi-aperture image set that are formed by the optical elements of focal lengths (Fig. 4, Par. [0082], images (i.e. at least two subaperture images) included in the CEV image 402 (i.e. multi-aperture image set) may respectively correspond to the plurality of lenses), and wherein the image processing system includes a convolutional neural network (CNN) module (Par. [0100], the image restoration apparatus may restore the CEV image 702 to a high resolution image based on a convolutional neural network (CNN)) that is trained (Fig. 16) using a predicted disparity error that corresponds to an error between disparity maps (Fig. 12, Par [0147], the image restoration apparatus may determine rearrangement matrices (i.e. predicted disparity error) for each disparity (i.e. error) that may be shown in the image sensor, and may restore an image to a high resolution image based on the target images 1231, 1232 and 1233 corresponding to different depths (i.e. disparity maps) generated based on the rearrangement matrices) generated from the at least two subaperture images (Par. [0125], a maximum disparity is calculated based on a minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens) 
.
CHO in view of PETILLI does not specifically teach dissimilar focal lengths. Therefore, CHO in view of PETILLI fails to explicitly teach wherein the multi-aperture optical component includes optical elements of dissimilar focal lengths.
However, ONO teaches wherein the multi-aperture optical component includes optical elements of dissimilar focal lengths (Par. [0058] Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different (i.e. dissimilar) focal lengths (focal distances), as depicted in FIG. 3. FIG. 4 is a graphical overview of part of the multifocal microlens array 14 viewed from front).
References CHO, PETILLI and ONO are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the multi-aperture optical component to include dissimilar focal lengths as suggested by ONO in the inventions of CHO and PETILLI in order that many focal planes can be arranged near an important depth position (See ONO, Par. [0015]).

Regarding Claim 10, CHO teaches a device (Fig. 1, Par. [0054], The image restoration apparatus 100) comprising: 
a multi-aperture optical component having optical elements (Par. [0054, a lens array 110) and configured to create a multi-aperture image set that includes a plurality of subaperture images (Fig. 4, Par. [0082], images (i.e. plurality of subaperture images) included in the CEV image 402 (i.e. multi-aperture image set) may respectively correspond to the plurality of lenses), wherein at least one point in the field of view is captured by at least two of the subaperture images and the at least two subaperture images are formed by optical elements (Par. [0080], The CEV image 402 (i.e. has 9 subaperture images) may refer to an image acquired by overlappingly capturing the scene 401); 
an array of sensing elements (Fig. 1, Par. [0049], a number of sensing elements included in a sensor 120), the array of sensing elements being optically coupled to the multi-aperture optical component (Par. [0056], the sensing element 121 may generate sensing information based on the ray 191 incident through the lens 111) and configured to generate signals that correspond to the at least two subaperture images (Par. [0080], the image restoration apparatus may acquire the CEV image 402 (i.e. has two subaperture images) based on intensities of rays received from the sensing elements 410 through the lenses arranged in an array); 
a circuit communicatively coupled to the array of sensing elements and configured to receive the signals, which correspond to the at least two subaperture images, from the array of sensing elements, to convert the signals to digital data, and to output the digital data (Par. [0166], The image restoration apparatus may be implemented as an application processor (AP), a field-programmable gate array (FPGA) or a chip (i.e. circuit), and may be used as an image signal processor of a camera); and 
an image processing system, responsive to the digital data that is output from the circuit (Par. [0059], The image restoration apparatus 100 may include a memory configured to store an image restoration model used to restore an image, and a processor (i.e. image processing system) configured to restore an image using the image restoration model), which is configured to generate disparity values that correspond to at least one point in common between the at least two subaperture images (Par. [0125], a maximum disparity is calculated based on a minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens).
CHO does not specifically teach a main lens or a read-out integrated circuit. Therefore, CHO fails to explicitly teach a main lens configured to receive an image from the field of view of the main lens and a read-out integrated circuit (ROIC) communicatively coupled to the array of sensing elements.
However, PETILLI teaches a main lens (Fig. 2A, Par. [0027], the plenoptic camera 100 also includes an array 108 of microlenses 110 positioned between the main lens 102 (also main lens 304 of Fig. 7) and the detector array 104) configured to receive an image from the field of view of the main lens (Par. [0028] the main lens 102 maps light photons 112 emanating from a point 114 on an object plane 116 of an object of interest (not shown) onto the microlens array 108. The microlens array 108 then maps the light photons 112 onto the detector array 104, which is located on an image plane (also referred to herein as a focal plane)) and a read-out integrated circuit (ROIC) communicatively coupled to the array of sensing elements (Fig. 7, Par. [0048], the detector array 312 interfaces to the Read Out Integrated Circuit (ROIC) 316 via indium bumps 35).
References CHO and PETILLI are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the main lens and read out circuitry as suggested by PETILLI in the invention of CHO in order to receive an image from an object of interest in the field of view of the main lens (See PETILLI, Par. [0057]) and to accumulate and store the detector photocurrent (i.e., the photodetector output signals) from each photodetector and to transfer the resultant signal onto output ports for readout (See PETILLI, Par. [0048]).

In addition, CHO in view of PETILLI does not specifically teach dissimilar focal lengths. Therefore, CHO in view of PETILLI fails to explicitly teach wherein the multi-aperture optical component includes optical elements of dissimilar focal lengths.
However, ONO teaches wherein the multi-aperture optical component includes optical elements of dissimilar focal lengths (Par. [0058] Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different (i.e. dissimilar) focal lengths (focal distances), as depicted in FIG. 3. FIG. 4 is a graphical overview of part of the multifocal microlens array 14 viewed from front).
References CHO, PETILLI and ONO are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the multi-aperture optical component to include dissimilar focal lengths as suggested by ONO in the inventions of CHO and PETILLI in order that many focal planes can be arranged near an important depth position (See ONO, Par. [0015]).

Regarding Claim 11, CHO in combination of PETILLI and ONO teaches Claim 10. CHO further teaches wherein the image processing system includes a convolutional neural network (CNN) module (Par. [0100], the image restoration apparatus may restore the CEV image 702 to a high-resolution image based on a convolutional neural network (CNN)) that is trained (Fig. 16) using a predicted disparity error that corresponds to an error between disparity maps (Fig. 12, Par [0147], the image restoration apparatus may determine rearrangement matrices (i.e. predicted disparity error) for each disparity (i.e. error) that may be shown in the image sensor, and may restore an image to a high resolution image based on the target images 1231, 1232 and 1233 corresponding to different depths (i.e. disparity maps) generated based on the rearrangement matrices) generated from the at least two subaperture images (Par. [0125], a maximum disparity is calculated based on a minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens). 

Method Claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 10.  Therefore method claim 15 corresponds to apparatus claim 10 and is rejected for the same reasons of obviousness as used above. Claim 15 further recites a model (See CHO, Par. [0059], The image restoration apparatus 100 may include a memory configured to store an image restoration model (i.e. model) used to restore an image, and a processor configured to restore an image using the image restoration model). 

Regarding Claim 16, CHO in combination of PETILLI and ONO teaches Claim 15. CHO further teaches wherein the method involves using the predicted disparity error to train the model to predict disparity maps (Fig. 12, Par [0147], the image restoration apparatus may determine rearrangement matrices for each disparity (i.e. disparity error) that may be shown in the image sensor, and may restore an image to a high resolution image based on the target images 1231, 1232 and 1233 corresponding to different depths (i.e. disparity maps) generated based on the rearrangement matrices) from subaperture images  ((Par. [0125], a maximum disparity is calculated based on a minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens).  CHO in combination of PETILLI does not specifically teach lower or higher magnification. 
However, ONO teaches the subaperture image was captured at a lower magnification and a higher magnification (Par. [0058] Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths, as depicted in FIG. 3, where focal plane 2-1 is lower magnification and focal plan 2-2 is higher magnification).
References CHO, PETILLI and ONO are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the multi-aperture optical component to include dissimilar focal lengths, which results in different magnifications, as suggested by ONO in the inventions of CHO and PETILLI in order that many focal planes can be arranged near an important depth position (See ONO, Par. [0015]).

Regarding Claim 17, CHO in combination of PETILLI and ONO teaches Claim 15. CHO further teaches wherein the method involves using the predicted disparity error to train the model to predict disparity maps (Fig. 12, Par [0147], the image restoration apparatus may determine rearrangement matrices for each disparity (i.e. disparity error) that may be shown in the image sensor, and may restore an image to a high resolution image based on the target images 1231, 1232 and 1233 corresponding to different depths (i.e. disparity maps) generated based on the rearrangement matrices) from subaperture images  ((Par. [0125], a maximum disparity is calculated based on a minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens).  CHO in combination of PETILLI does not specifically teach lower or higher magnification. 
However, ONO teaches the subaperture image was captured at a lower magnification and a higher magnification (Par. [0058] Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths, as depicted in FIG. 3, where focal plane 2-1 is lower magnification and focal plan 2-2 is higher magnification).
References CHO, PETILLI and ONO are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the multi-aperture optical component to include dissimilar focal lengths, which results in different magnifications as suggested by ONO in the inventions of CHO and PETILLI in order that many focal planes can be arranged near an important depth position (See ONO, Par. [0015]).

Regarding Claim 20, CHO in combination of PETILLI and ONO teaches Claim 15. CHO further teaches wherein the model is trained based on a cost function (Fig. 8, Par, [0112], [0112] To each of nodes included in a hidden layer, an output of an activation function associated with weighted inputs (i.e. cost function) of nodes included in a previous layer may be input. The weighted inputs may be obtained by multiplying a weight to inputs of the nodes included in the previous layer. The weight may be referred to as a parameter of the neural network) that enforces consistency between the first predicted disparity map and the second predicted disparity map (Par. [0019], Elements included in a kernel matrix may be a kind of weights, and may be a target to be trained. For example, elements of a kernel may be updated to minimize a loss (i.e. consistency) of a neural network based on training of the image restoration model, for example, by back propagation).

Regarding Claim 21, CHO in combination of PETILLI and ONO teaches Claim 20. CHO further teaches wherein the cost function includes a disparity consistency component to enforce consistency between the predicted disparity values of the at least one subaperture image and a second subaperture image (Par. [0019], Elements included in a kernel matrix may be a kind of weights, and may be a target to be trained. For example, elements of a kernel may be updated to minimize a loss (i.e. consistency) of a neural network based on training of the image restoration model, for example, by back propagation).
CHO in combination of PETILLI does not specifically teach lower or higher magnification. 
However, ONO teaches the subaperture image was captured at a lower magnification and a higher magnification (Par. [0058] Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths, as depicted in FIG. 3, where focal plane 2-1 is lower magnification and focal plan 2-2 is higher magnification).
References CHO, PETILLI and ONO are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the multi-aperture optical component to include dissimilar focal lengths, which results in different magnifications, as suggested by ONO in the inventions of CHO and PETILLI in order that many focal planes can be arranged near an important depth position (See ONO, Par. [0015]).

Regarding Claim 22, CHO in combination of PETILLI and ONO teaches Claim 20. CHO further teaches wherein the first predicted disparity map and the second predicted disparity map are generated by a CNN module (Par. [0100], the image restoration apparatus may restore the CEV image 702 to a high-resolution image based on a convolutional neural network (CNN)).

Method Claim 24 is drawn to the method of using the corresponding apparatus claimed in claim 10.  Therefore method claim 24 corresponds to apparatus claim 10 and is rejected for the same reasons of obviousness as used above. Claim 24 further recites using a neural network (See CHO, Par. [0100], the image restoration apparatus may restore the CEV image 702 to a high-resolution image based on a convolutional neural network (CNN)). While CHO in view of PETILLI does not teach dissimilar focal lengths, ONO is relied upon for teaching this limitation. Therefore, Claim 24 further recites a camera using dissimilar focal lengths, which result in dissimilar magnification (See ONO, Par. [0058] Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths (i.e. dissimilar focal lengths), as depicted in FIG. 3, where focal plane 2-1 is lower magnification and focal plan 2-2 is higher magnification (i.e. dissimilar magnification). References CHO, PETILLI and ONO are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the multi-aperture optical component to include dissimilar focal lengths which results in dissimilar magnification as suggested by ONO in the inventions of CHO and PETILLI in order that many focal planes can be arranged near an important depth position (See ONO, Par. [0015]).

Regarding Claim 25, CHO in combination of PETILLI and ONO teaches Claim 24. CHO further teaches wherein the method involves using the predicted disparity error to train a portion of the neural network that predict disparity maps (Fig. 12, Par [0147], the image restoration apparatus may determine rearrangement matrices for each disparity (i.e. disparity error) that may be shown in the image sensor, and may restore an image to a high resolution image based on the target images 1231, 1232 and 1233 corresponding to different depths (i.e. disparity maps) generated based on the rearrangement matrices) from subaperture images  ((Par. [0125], a maximum disparity is calculated based on a minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens).  CHO in combination of PETILLI does not specifically teach lower or higher magnification. 
However, ONO teaches the subaperture image was captured at a lower magnification and a higher magnification (Par. [0058] Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths, as depicted in FIG. 3, where focal plane 2-1 is lower magnification and focal plan 2-2 is higher magnification).
References CHO, PETILLI and ONO are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the multi-aperture optical component to include dissimilar focal lengths, which results in different magnifications, as suggested by ONO in the inventions of CHO and PETILLI in order that many focal planes can be arranged near an important depth position (See ONO, Par. [0015]).

Regarding Claim 26, CHO in combination of PETILLI and ONO teaches Claim 24. CHO further teaches wherein the method involves using the predicted disparity error to train a portion of the neural network that predict disparity maps (Fig. 12, Par [0147], the image restoration apparatus may determine rearrangement matrices for each disparity (i.e. disparity error) that may be shown in the image sensor, and may restore an image to a high resolution image based on the target images 1231, 1232 and 1233 corresponding to different depths (i.e. disparity maps) generated based on the rearrangement matrices) from subaperture images  ((Par. [0125], a maximum disparity is calculated based on a minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens).  CHO in combination of PETILLI does not specifically teach lower or higher magnification. 
However, ONO teaches the subaperture image was captured at a lower magnification and a higher magnification (Par. [0058] Also, the multifocal microlens array 14 of the first embodiment has a plurality of (two) microlens groups with different focal lengths, as depicted in FIG. 3, where focal plane 2-1 is lower magnification and focal plan 2-2 is higher magnification).
References CHO, PETILLI and ONO are considered to be analogous art because they relate to camera systems with a sensor array and microlens array. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the multi-aperture optical component to include dissimilar focal lengths, which results in different magnifications, as suggested by ONO in the inventions of CHO and PETILLI in order that many focal planes can be arranged near an important depth position (See ONO, Par. [0015]).

System Claims 29 - 31 are drawn to the method of claimed in claim 24 - 26.  Therefore claim 29 - 31corresponds to method claims 24 - 26, and are rejected for the same reasons of obviousness as used above. However, claim 29 further recites at least one processor and memory (See CHO, Fig. 16, Par. [0162], a training apparatus 1600 may include a processor 1610 and a memory 1620).

Allowable Subject Matter
Claims 4, 5, 8, 9, 12 - 14, 18, 19, 23, 27, 28, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 4, 5, 8, 9, 12, 13, 18, 19, 23, 27, 28, 32, 33 specifically defines disparity maps predicted from the subaperture images is used as a reference disparity map to generate the predicted disparity errors that is not readily taught or suggested by the prior art uncovered during search or made of record. Claim 14 is allowed for the reasons above by virtue of their respective dependency.

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Lanman et al. (US 10,664,953 B1) teaches machine-learning and computer graphics.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425